Broyles, C. J.
1. Tlie motion to dismiss tlie bill of exceptions is denied.
2. Under repeated rulings of the Supreme Court and of this court, where a verdict is directed and tlie losing party excepts to the overruling of his motion for a new trial but does not complain, either in the bill of exceptions or in the motion for a new trial, of the direction of the verdict, the reviewing court will consider, in this connection, only tlie question as to whether the verdict is supported by the evidence.
3. This was a claim case. The plaintiff introduced his judgment, execution, levy, etc., and the claimant, upon the call of the case, admitted *147that at the time of the levy the defendant in attachment was in possession of the property levied upon, and assumed the burden of proof. A careful examination of the evidence introduced by the claimant fails to show that he sustained the burden assumed by him; the verdict directed was authorized by the evidence (there was no exception to the direction of the verdict), and none of the special grounds of the motion for a new trial requires another hearing of the case.
Decided November 14, 1923.
Rehearing denied Janauary 16, 1924.
Allen & Pottle, PL. 0. Beasley, for plaintiff in error.
Sibley & Sibley, contra.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.